COX, Judge
(concurring in the result):
Offers of proof seem to be troublesome for the practitioner as well as for the military judge. It may be helpful to consider the requirements of Mil.R.Evid. 103 in light of the facts of this case and the evolving motions practice in the military.
Mil.R.Evid. 103 provides, in part, as follows:
(a) Effect of erroneous ruling. Error may not be predicated upon a ruling which admits or excludes evidence unless the ruling materially prejudices a substantial right of a party, and
* * * # * #
(2) Offer of proof. In case the ruling is one excluding evidence, the substance of the evidence was made known to the military judge by offer or was apparent from the context within which questions were asked.
An offer of proof is a “statement by counsel setting forth the substance of the expected testimony or other evidence.” Analysis of the 1980 Amendments to the Manual for CourtsMartial, App. 22, Manual for Courts-Martial, United States, 1984, at A22-2. In my judgment, the information offered by defense counsel in this case was not adequate to preserve his position because he did not make the “substance of the evidence ... known,” and it is not “apparent” to me “from the context.” Military character is not a particularized term of art but depends upon expected testimony and other documents to have a vitality of its own. I would have required a more substantive presentation of the expected evidence to qualify it as an offer of proof.
There are two reasons why I believe the result is correct in this case. First, I believe that the military judge has a duty to found his ruling upon a proffer. He, like counsel, assumed too much and did not ask for a substantive presentation on the record. Granted, this military judge did not have the benefit of our cases permitting an accused to offer evidence of his good military record and character; and, more than likely, he was not concerned *159with the substance of the evidence because he believed it all was inadmissible. Be that as it may, the judge had some responsibility to predicate his ruling upon a proffer and not jump the gun, so to speak.
Second, I have grave reservations about the propriety of the motion in limine in the context of this case. The majority opinion calls it “a preemptive strike.” 24 M.J. at 158. That is probably as good a term as any to give it. It seems to me that a defense counsel would feel compelled to resist such a motion. As I understand the law, an accused is presumed innocent until the Government persuades the triers of fact beyond a reasonable doubt that the accused is guilty. If that be the law, then an accused has no duty to introduce evidence. It is only when the accused decides to introduce evidence that it may become objectionable, and then it must be judged in light of the purpose for which it is offered. Mil.R.Evid. 401, 402. In my judgment, motions in limine are primarily defense motions used to litigate suppression motions or to block the Government’s use of witnesses or evidence which counsel has reason to believe will result in inadmissible evidence coming before the court-martial.
The Government’s use of motions in limine are more administrative in nature, such as asking the judge not to order production of a requested defense witness, or to limit cross examination of a government witness, or other such matters related to the government’s case or its administrative responsibilities. Like the majority opinion, I am not willing to require an accused to show his hand or to require him to make an offer of proof at a motion in limine when he has no duty to present the evidence in the first place.
This is not to say, however, that an accused is precluded from litigating evidentiary matters before trial in an Article 39(a), 10 U.S.C. § 839(a) session; indeed, there may be occasions where it is necessary and desirable,
(1) in order to develop a logical and consistent defense; or
(2) in determining whether to subpoena witnesses, experts, etc., or as otherwise may be required by law, such as Mil.R. Evid. 412.
In my view, the problem created by this case is that defense counsel never made an offer of proof during the motion or during his case-in-chief. There is nothing in the record for an appellate court to review.* If the defense chooses to litigate such an issue in limine, I read Mil.R.Evid. 103 to require an adequate proffer at that time. At a minimum, the defense certainly must make an adequate record when it would have introduced the evidence. I am concerned that the majority opinion might be construed as forgiving an offer of proof if the Government uses such a motion as a “preemptive strike.” If it is construed as such, then the ability to afford appellate review of a military judge’s ruling during a motion in limine is doubtful. If we do not require an offer of proof somewhere, what are we going to review?
In any event, counsel made at best a “poor” proffer and, unlike my Brothers, I had no way of knowing what he might have had in mind until he offered his evidence during sentencing. However, given the state of the law at the time of this trial, I have no quarrel with remanding this case to the Court of Military Review for a determination of prejudice. United States v. Weeks, 20 M.J. 22, 25 (C.M.A. 1985).

 See, U.S. v. Means, 24 M.J. 160 (C.M.A. 1987).